
	
		I
		111th CONGRESS
		1st Session
		H. R. 4169
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. Rangel (for
			 himself and Mr. Camp) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  technical corrections, and for other purposes.
	
	
		1.Short title; amendment of
			 1986 Code; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Tax Technical Corrections Act of
			 2009.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; amendment of 1986 Code; table of
				contents.
					Sec. 2. Amendments relating to American Recovery and
				Reinvestment Tax Act of 2009.
					Sec. 3. Amendments relating to Energy Improvement and Extension
				Act of 2008.
					Sec. 4. Amendments relating to Tax Extenders and Alternative
				Minimum Tax Relief Act of 2008.
					Sec. 5. Clerical amendments relating to Housing Assistance Tax
				Act of 2008.
					Sec. 6. Amendments and provision relating to Heroes Earnings
				Assistance and Relief Tax Act of 2008.
					Sec. 7. Amendments relating to Economic Stimulus Act of
				2008.
					Sec. 8. Amendments relating to Tax Technical Corrections Act of
				2007.
					Sec. 9. Amendments relating to Energy Tax Incentives Act of
				2005.
					Sec. 10. Other clerical corrections.
				
			2.Amendments
			 relating to American Recovery and Reinvestment Tax Act of 2009
			(a)Amendment
			 related to section
			 1004Paragraph (3) of section
			 25A(i) is amended by striking Subsection (f)(1)(A) shall be
			 applied and inserting For purposes of determining the Hope
			 Scholarship Credit, subsection (f)(1)(A) shall be applied.
			(b)Amendments
			 relating to section 1008
				(1)Paragraph (6) of
			 section 164(b) is amended by striking subparagraph (E) and by redesignating
			 subparagraphs (F) and (G) as subparagraphs (E) and (F), respectively.
				(2)Subparagraphs (E)
			 and (F) of section 164(b)(6), as so redesignated, are each amended by striking
			 This paragraph and inserting Subsection
			 (a)(6).
				(c)Amendments
			 relating to section 1102
				(1)(A)Subparagraph (A) of
			 section 48(a)(5) is amended by striking which is part and
			 inserting which is an integral part.
					(B)Clause (i) of section 48(a)(5)(D) is
			 amended to read as follows:
						
							(i)which is tangible property (not including a
				building or its structural
				components),
							.
					(2)Subparagraph (D)
			 of section 48(a)(5) is amended by striking the period at the end of clause (ii)
			 and inserting , and, and by adding at the end the following new
			 clause:
					
						(iii)which is acquired by the taxpayer and the
				original use of which commences with the
				taxpayer.
						.
				(d)Amendment
			 relating to section
			 1104Subparagraph (A) of section
			 48(d)(3) is amended by inserting or alternative minimum taxable
			 income after includible in the gross income.
			(e)Amendment
			 relating to section
			 1121Paragraph (1) of section
			 25C(c) is amended by striking 2000 and inserting
			 2009.
			(f)Amendments
			 relating to section 1141
				(1)Subsection (f) of
			 section 30D is amended—
					(A)by inserting (determined without
			 regard to subsection (c)) before the period at the end of paragraph
			 (1), and
					(B)by inserting (determined without
			 regard to subsection (c)) before the period at the end of paragraph
			 (2).
					(2)Paragraph (3) of section 30D(f) is amended
			 by adding at the end the following: For purposes of subsection (c),
			 property to which this paragraph applies shall be treated as of a character
			 subject to an allowance for depreciation.
				(g)Amendments
			 relating to section 1142
				(1)Subsection (b) of
			 section 38 is amended by striking plus at the end of paragraph
			 (34) and inserting a comma, by striking the period at the end of paragraph (35)
			 and inserting , plus, and by adding at the end the following new
			 paragraph:
					
						(36)the portion of the qualified plug-in
				electric vehicle credit to which section 30(c)(1) applies.
						.
				(2)(A)Subsection (e) of
			 section 30 is amended—
						(i)by inserting (determined
			 without regard to subsection (c)) before the period at the end of
			 paragraph (1), and
						(ii)by inserting (determined
			 without regard to subsection (c)) before the period at the end of
			 paragraph (2).
						(B)Paragraph (3) of section 30(e) is
			 amended by adding at the end the following: For purposes of subsection
			 (c), property to which this paragraph applies shall be treated as of a
			 character subject to an allowance for depreciation.
					(h)Amendment
			 relating to section
			 1251Subparagraph (B) of section
			 1374(d)(7) is amended by striking 7th taxable year and inserting
			 7th year.
			(i)Amendment
			 relating to section 1521The
			 second sentence of section 54F(e) is amended by striking subsection
			 (d)(4) and inserting paragraphs (2) and (4) of subsection
			 (d).
			(j)Amendments
			 related to section 1541
				(1)Paragraph (2) of
			 section 853A(a) is amended by inserting (determined after the
			 application of this section) before the comma at the end.
				(2)Subsection (a) of
			 section 853A is amended—
					(A)by striking
			 with respect to credits and inserting with respect to
			 some or all of the credits, and
					(B)by inserting
			 (determined without regard to this section and sections 54(c), 54A(c),
			 54AA(c), and 1397E(c)) after credits allowable.
					(3)Subsection (b) of
			 section 853A is amended to read as follows:
					
						(b)Effect of
				electionIf the election
				provided in subsection (a) is in effect with respect to any credits for any
				taxable year—
							(1)the regulated
				investment company—
								(A)shall not be
				allowed such credits,
								(B)shall include in
				gross income (as interest) for such taxable year the amount which would have
				been so included with respect to such credits had the application of this
				section not been elected,
								(C)shall increase
				earnings and profits by the amount so included, and
								(D)shall be treated
				as making one or more distributions of money with respect to its stock equal to
				the amount of such credits on the date or dates during such taxable year (on or
				after the applicable date for such credit) selected by the company, and
								(2)each shareholder
				of such investment company shall—
								(A)be treated as
				receiving such shareholder’s proportionate share of any distribution of money
				which is treated as made by such investment company under paragraph (1)(D),
				and
								(B)be allowed credits
				against the tax imposed by this chapter equal to the amount of such
				distribution, subject to the provisions of this title applicable to the credit
				involved.
								.
				(4)Subsection (c) of
			 section 853A is amended to read as follows:
					
						(c)Notice to
				shareholdersThe amount
				treated as a distribution of money received by a shareholder under subsection
				(b)(2)(A) (and as credits allowed to such shareholder under subsection
				(b)(2)(B)) shall not exceed the amount so designated by the regulated
				investment company in a notice delivered to such shareholder. Except as
				otherwise provided by the Secretary, such notice shall be written notice mailed
				to its shareholders not later than 60 days after the close of its taxable
				year.
						.
				(5)Clause (ii) of
			 section 853A(e)(1)(A) is amended by inserting other than a qualified
			 bond described in section 54AA(g) after as defined in section
			 54AA(d)).
				(k)Amendments
			 relating to section 1603
				(1)Paragraphs (1) and
			 (2) of section 1603(a) of the American Recovery and Reinvestment Tax Act of
			 2009 are each amended by striking is placed in service and
			 inserting is originally placed in service by such person.
				(2)Paragraph (1) of
			 section 1603(d) of such Act is amended—
					(A)by striking
			 (within the meaning of section 45 of such Code), and
					(B)by inserting
			 before the period at the end the following: which would (but for section
			 48(d)(1) of such Code) be eligible for credit under section 45 of such Code
			 (determined without regard to subsection (a)(2)(B) thereof).
					(3)Subsection (f) of
			 section 1603 of such Act is amended—
					(A)by striking the second sentence and
			 inserting the following: In applying such
			 rules, any increase in tax under chapter 1 of such Code by reason of the
			 property being disposed of (or otherwise ceasing to be specified energy
			 property) shall be imposed on the person to whom the grant was
			 made.,
					(B)by striking
			 In making grants under and inserting the following:
						
							(1)In
				generalIn making grants
				under
							,
				and
					(C)by adding at the
			 end following new paragraph:
						
							(2)Special
				rules
								(A)Recapture of
				excessive grant amountsIf the amount of a grant made under this
				section exceeds the amount allowable as a grant under this section, such excess
				shall be recaptured under paragraph (1) as if the property to which such grant
				relates were disposed of immediately after such grant was made.
								(B)Grant
				information not treated as return informationFor purposes of section 6103 of the
				Internal Revenue Code of 1986, in no event shall any of the following be
				treated as return information:
									(i)The amount of a grant made under subsection
				(a).
									(ii)The identity of the person to whom the
				grant was made.
									(iii)A description of
				the property with respect to which the grant was made.
									(iv)The fact and
				amount of any recapture.
									(v)The content of any
				report required by the Secretary of the Treasury to be filed in connection with
				the
				grant.
									.
					(4)Subsection (g) of
			 section 1603 of such Act is amended—
					(A)by redesignating
			 paragraphs (1) through (4) as subparagraphs (A) through (D),
			 respectively,
					(B)by moving such
			 subparagraphs (as so redesignated) 2 ems to the right,
					(C)by striking
			 paragraph (1), (2), or (3) in subparagraph (D) (as so
			 redesignated) and inserting subparagraphs (A), (B), or (C),
					(D)by striking
			 The Secretary and inserting the following:
						
							(1)In
				generalExcept as provided in
				paragraph (2), the Secretary
							,
				and
					(E)by adding at the
			 end the following new paragraph:
						
							(2)Exception where
				property used in unrelated trade or business
								(A)In
				generalParagraph (1) shall not apply to any person or entity
				described therein to the extent the grant is with respect to unrelated trade or
				business property.
								(B)Unrelated trade
				or business propertyFor
				purposes of this paragraph, the term unrelated trade or business
				property means any property with respect to which substantially all of
				the income derived therefrom by an organization described in section 511(a)(2)
				of the Internal Revenue Code of 1986 is subject to tax under section 511 of
				such Code.
								(C)Information with
				respect to pass-thrusIn the
				case of a partnership or other pass-thru entity, partners or other holders of
				an equity or profits interest must provide to such partnership or entity such
				information as the Secretary may require to carry out the purposes of this
				subsection.
								.
					(l)Amendment
			 relating to section 2202
				(1)Subparagraph (A)
			 of section 2202(b)(1) of the division B of the American Recovery and
			 Reinvestment Act of 2009 is amended by inserting political subdivision
			 of a State, after any State,.
				(2)Section 2202 of division B of the American
			 Recovery and Reinvestment Act of 2009 is amended by adding at the end the
			 following new subsection:
					
						(e)Treatment of
				Possessions
							(1)Payments to
				possessions
								(A)Mirror code
				possessionThe Secretary of the Treasury shall pay to each
				possession of the United States with a mirror code tax system amounts equal to
				the loss to that possession by reason of credits allowed under subsection (a)
				with respect to taxable years beginning in 2009. Such amounts shall be
				determined by the Secretary of the Treasury based on information provided by
				the government of the respective possession.
								(B)Other
				possessionsThe Secretary of the Treasury shall pay to each
				possession of the United States which does not have a mirror code tax system
				amounts estimated by the Secretary of the Treasury as being equal to the
				aggregate benefits that would have been provided to residents of such
				possession by reason of credits allowed under subsection (a) for taxable years
				beginning in 2009 if a mirror code tax system had been in effect in such
				possession. The preceding sentence shall not apply with respect to any
				possession of the United States unless such possession has a plan, which has
				been approved by the Secretary of the Treasury, under which such possession
				will promptly distribute such payments to the residents of such
				possession.
								(2)Coordination
				with credit allowed against united states income taxesNo credit
				shall be allowed against United States income taxes for any taxable year under
				this section to any person—
								(A)to whom a credit
				is allowed against taxes imposed by the possession by reason of the credit
				allowed under subsection (a) for such taxable year, or
								(B)who is eligible
				for a payment under a plan described in paragraph (1)(B) with respect to such
				taxable year.
								(3)Definitions and
				special rules
								(A)Possession of
				the united statesFor purposes of this subsection, the term
				possession of the United States includes the Commonwealth of
				Puerto Rico and the Commonwealth of the Northern Mariana Islands.
								(B)Mirror code tax
				systemFor purposes of this subsection, the term mirror
				code tax system means, with respect to any possession of the United
				States, the income tax system of such possession if the income tax liability of
				the residents of such possession under such system is determined by reference
				to the income tax laws of the United States as if such possession were the
				United States.
								(C)Treatment of
				paymentsFor purposes of section 1324(b)(2) of title 31, United
				States Code, the payments under this subsection shall be treated in the same
				manner as a refund due from the credit allowed under section 36A of the
				Internal Revenue Code of 1986 (as added by this
				Act).
								.
				(m)Clerical
			 amendments
				(1)Amendment
			 relating to section 1131Paragraph (2) of section 45Q(d) is amended
			 by striking Administrator of the Environmental Protection Agency
			 and all that follows through shall establish and inserting
			 Administrator of the Environmental Protection Agency, the Secretary of
			 Energy, and the Secretary of the Interior, shall establish.
				(2)Amendments
			 relating to section 3001
					(A)Subsection (g) of section 35 is amended by
			 striking section 3002(a) of the Health Insurance Assistance for the
			 Unemployed Act of 2009 and inserting section 3001(a) of title
			 III of division B of the American Recovery and Reinvestment Act of
			 2009.
					(B)Section 139C is
			 amended by striking section 3002 of the Health Insurance Assistance for
			 the Unemployed Act of 2009 and inserting section 3001 of title
			 III of division B of the American Recovery and Reinvestment Act of
			 2009.
					(C)Section 6432 is
			 amended—
						(i)by striking
			 section 3002(a) of the Health Insurance Assistance for the Unemployed
			 Act of 2009 in subsection (a) and inserting section 3001(a) of
			 title III of division B of the American Recovery and Reinvestment Act of
			 2009, and
						(ii)by striking
			 section 3002(a)(1)(A) of such Act in subsection (c)(3) and
			 inserting section 3001(a)(1)(A) of title III of division B of the
			 American Recovery and Reinvestment Act of 2009.
						(D)Subsection (a) of
			 section 6720C is amended by striking section 3002(a)(2)(C) of the Health
			 Insurance Assistance for the Unemployed Act of 2009 and inserting
			 section 3001(a)(2)(C) of title III of division B of the American
			 Recovery and Reinvestment Act of 2009.
					(n)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provisions of the American
			 Recovery and Reinvestment Tax Act of 2009 to which they relate.
			3.Amendments
			 relating to Energy Improvement and Extension Act of 2008
			(a)Amendment
			 relating to section 108Subparagraph (E) of section 45K(g)(2) is
			 amended to read as follows:
				
					(E)Coordination
				with section 45No credit shall be allowed with respect to
				any coke or coke gas which is manufactured using steel industry fuel (as
				defined in section 45(c)(7)) as feedstock if a credit is allowed to any
				taxpayer under section 45 with respect to the production of such
				fuel.
					.
			(b)Amendment
			 relating to section 113Paragraph (1) of section 113(b) of the
			 Energy Improvement and Extension Act of 2008 is amended by adding at the end
			 the following new subparagraph:
				
					(F)Trust
				FundThe term Trust
				Fund means the Black Lung Disability Trust Fund established under
				section 9501 of the Internal Revenue Code of
				1986.
					.
			(c)Amendments
			 relating to section 306
				(1)Clause (ii) of section 168(i)(18)(A) is
			 amended by striking 10 years and inserting 16
			 years.
				(2)Clause (ii) of
			 section 168(i)(19)(A) is amended by striking 10 years and
			 inserting 16 years.
				(d)Amendment
			 relating to section 308Clause
			 (i) of section 168(m)(2)(B) is amended by striking section
			 168(k) and inserting subsection (k) (determined without regard
			 to paragraph (4) thereof).
			(e)Amendment
			 relating to section
			 402Subparagraph (A) of section
			 907(f)(4) is amended by striking this subsection shall be
			 applied and all that follows through the period at the end and
			 inserting the following: this subsection, as in effect on the day before
			 the date of the enactment of the Energy Improvement and Extension Act of 2008,
			 shall apply to unused oil and gas extraction taxes carried from such unused
			 credit year to a taxable year beginning after December 31,
			 2008..
			(f)Amendments
			 relating to section 403
				(1)Subsection (c) of
			 section 1012 is amended—
					(A)by striking
			 funds in the heading for paragraph (2) and
			 inserting regulated
			 investment companies,
					(B)by striking
			 fund in the heading for paragraph (2)(B),
			 and
					(C)by striking
			 fund each place it appears in paragraph (2) and inserting
			 regulated investment company.
					(2)Paragraph (1) of section 1012(d) is
			 amended—
					(A)by striking
			 December 31, 2010 and inserting December 31,
			 2011, and
					(B)by striking
			 an open-end fund and inserting a regulated investment
			 company.
					(3)Paragraph (3) of
			 section 1012(d) is amended to read as follows:
					
						(3)Separate
				accounts; election for treatment as single account
							(A)In
				generalRules similar to the
				rules of subsection (c)(2) shall apply for purposes of this subsection.
							(B)Average basis
				for pre-2012 stockNotwithstanding paragraph (1), in the case of
				an election under rules similar to the rules of subsection (c)(2)(B) with
				respect to stock held in connection with a dividend reinvestment plan, the
				average basis method is permissible with respect to all such stock without
				regard to the date of the acquisition of such
				stock.
							.
				(4)Subsection (g) of
			 section 6045 is amended by adding at the end the following new
			 paragraph:
					
						(6)Special rule for
				certain stock held in connection with dividend reinvestment planFor purposes of this subsection, stock
				acquired before January 1, 2012, in connection with a dividend reinvestment
				plan shall be treated as stock described in clause (ii) of paragraph (3)(C)
				(unless the broker with respect to such stock elects not to have this paragraph
				apply with respect to such
				stock).
						.
				(g)Clerical
			 amendments
				(1)Amendment
			 relating to section 108Paragraph (2) of section 45(b) is amended
			 by striking $3 amount and inserting $2
			 amount.
				(2)Amendment
			 relating to section 706The
			 heading for paragraph (1) of section 165(h) is amended by striking
			 $100 and inserting Dollar.
				(h)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provisions of the Energy
			 Improvement and Extension Act of 2008 to which they relate.
			4.Amendments
			 relating to Tax Extenders and Alternative Minimum Tax Relief Act of
			 2008
			(a)Amendment
			 relating to section 208Subsection (b) of section 208 of the Tax
			 Extenders and Alternative Minimum Tax Relief Act of 2008 is amended to read as
			 follows:
				
					(b)Effective
				date
						(1)In
				generalThe amendment made by
				subsection (a) shall take effect on January 1, 2008. Notwithstanding the
				preceding sentence, such amendment shall not apply with respect to the
				withholding requirement under section 1445 of the Internal Revenue Code of 1986
				for any payment made before October 4, 2008.
						(2)Amounts withheld
				on or before date of enactmentIn the case of a regulated
				investment company—
							(A)which makes a
				distribution after December 31, 2007, and before October 4, 2008, and
							(B)which would (but
				for the second sentence of paragraph (1)) have been required to withhold with
				respect to such distribution under section 1445 of such Code,
							such
				investment company shall not be liable to any person to whom such distribution
				was made for any amount so withheld and paid over to the Secretary of the
				Treasury..
			(b)Amendments
			 relating to section
			 305Paragraphs (7)(B) and (8)(D)
			 of section 168(e) are each amended by inserting which is not qualified
			 leasehold improvement property after Property described in this
			 paragraph.
			(c)Amendments
			 relating to section 801
				(1)Subparagraph (A) of section 457A(b)(2) is
			 amended to read as follows:
					
						(A)foreign persons with respect to whom such
				income is not—
							(i)effectively connected with the conduct of a
				trade or business within the United States, or
							(ii)subject to a
				comprehensive foreign income tax,
				and
							.
				(2)Subparagraph (B)
			 of section 457A(b)(2) is amended to read as follows:
					
						(B)organizations which are exempt from tax
				under this title (other than any organization with respect to which such income
				is unrelated business taxable income (as defined in section 512) subject to tax
				under section
				511).
						.
				(3)(A)Subparagraph (A) of
			 section 457A(d)(3) is amended by striking except that such term
			 and inserting the following:
						
							except
			 that—(i)such
				term
							.
					(B)Subparagraph (A)
			 of section 457A(d)(3), as amended by this Act, is amended by striking the
			 period at the end of clause (i) and inserting , and, and by
			 adding at the end the following new clause:
						
							(ii)whether compensation is treated as subject
				to a substantial risk of forfeiture shall be determined under subsection
				(d)(1).
							.
					(4)Paragraph (5) of
			 section 457A(d) is amended—
					(A)by striking
			 paragraphs (5) and (6) and inserting paragraph
			 (5), and
					(B)by inserting
			 and, to the extent provided by the Secretary, subsections (b) and (c) of
			 section 414 before shall apply.
					(5)Subsection (d) of
			 section 457A is amended by adding at the end the following new
			 paragraph:
					
						(6)Service
				providerThe term
				service provider has the meaning given such term in the
				regulations under section 409A, determined without regard to method of
				accounting.
						.
				(6)Subsection (d) of
			 section 801 of the Tax Extenders and Alternative Minimum Relief Act of 2008 is
			 amended—
					(A)by striking
			 paragraph (4) in paragraph (3) and inserting paragraph
			 (3), and
					(B)by striking
			 paragraph (4) or (5) in paragraph (5) and inserting
			 paragraph (3) or (4).
					(d)Clerical
			 amendments
				(1)Amendment
			 relating to section 306Paragraph (5) of section 168(b) is amended
			 by striking (2)(C) and inserting (2)(D).
				(2)Amendments
			 relating to section 706
					(A)Paragraph (2) of
			 section 1033(h) is amended by inserting is before
			 compulsorily.
					(B)Subclause (II) of
			 section 172(b)(1)(F)(ii) is amended by striking subsection
			 (h)(3)(C)(i) and inserting section
			 165(h)(3)(C)(i).
					(3)Amendment
			 relating to section
			 709Subsection (k) of section
			 143 is amended by redesignating the second paragraph (12) (relating to special
			 rules for residences destroyed in Federally declared disasters) as paragraph
			 (13).
				(4)Amendment
			 relating to section 712Section 712 of the Tax Extenders and
			 Alternative Minimum Tax Relief Act of 2008 is amended by striking
			 section 702(c)(1)(A) and inserting section
			 702(b)(1)(A).
				(e)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the Tax Extenders and Alternative Minimum Tax
			 Relief Act of 2008 to which they relate.
			5.Clerical
			 amendments relating to Housing Assistance Tax Act of 2008
			(a)Amendment
			 relating to section
			 3002Paragraph (1) of section
			 42(b) is amended by striking For purposes of this section, the
			 term and inserting the following:
				
					For
			 purposes of this section—(A)In
				generalThe
				term
					.
			(b)Amendment
			 relating to section 3081Clause
			 (iv) of section 168(k)(4)(E) is amended by striking adjusted minimum
			 tax and inserting adjusted net minimum tax.
			(c)Amendment
			 relating to section 3092Subsection (b) of section 121 is amended by
			 redesignating the second paragraph (4) (relating to exclusion of gain allocated
			 to nonqualified use) as paragraph (5).
			(d)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provisions of the Housing
			 Assistance Tax Act of 2008 to which they relate.
			6.Amendments and
			 provision relating to Heroes Earnings Assistance and Relief Tax Act of
			 2008
			(a)Amendment
			 relating to section 106Paragraph (2) of section 106(c) of the
			 Heroes Earnings Assistance and Relief Tax Act of 2008 is amended by striking
			 substituting for and inserting substituting June
			 17, 2008 for.
			(b)Provision
			 relating to section 111For purposes of section 45P(b)(1) of the
			 Internal Revenue Code of 1986, section 3401(h)(2) of such Code shall be treated
			 as in effect with respect to amounts paid after the date of the enactment of
			 the Heroes Earnings Assistance and Relief Tax Act of 2008.
			(c)Amendment
			 relating to section
			 114Paragraph (1) of section
			 125(h) is amended by inserting (and shall not fail to be treated as an
			 accident or health plan under section 105) before
			 merely.
			(d)Clerical
			 amendment relating to section
			 301Paragraph (2) of section
			 877(e) is amended by striking subparagraph (A) or (B) of.
			(e)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provisions of the Heroes
			 Earnings Assistance and Relief Tax Act of 2008 to which they relate.
			7.Amendments
			 relating to Economic Stimulus Act of 2008
			(a)Amendments
			 relating to section 101Paragraph (2) of section 6213(g) is
			 amended—
				(1)by striking
			 32, or 6428 in subparagraph (L) and inserting or
			 32, and
				(2)by striking
			 and at the end of subparagraph (M), by striking the period at
			 the end of subparagraph (N) and inserting , and, and by
			 inserting after subparagraph (N) the following new subparagraph:
					
						(O)an omission of a correct TIN required under
				section 6428(h) (relating to 2008 recovery rebates for individuals) to be
				included on a
				return.
						.
				(b)Clerical
			 amendment relating to section
			 103Subclause (IV) of section 168(k)(2)(B)(i)
			 is amended by striking clauses also apply and inserting
			 clause also applies.
			(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in the provisions of the Economic Stimulus Act of 2008 to which they
			 relate.
			8.Amendments
			 relating to Tax Technical Corrections Act of 2007
			(a)Amendment
			 relating to section
			 4(c)Paragraph (1) of section
			 911(f) is amended by adding at the end the following flush sentence:
				
					For
				purposes of this paragraph, the amount excluded under subsection (a) shall be
				reduced by the aggregate amount of any deductions or exclusions disallowed
				under subsection (d)(6) with respect to such excluded
				amount..
			(b)Clerical
			 amendment relating to section
			 11(g)Clause (iv) of section 56(g)(4)(C) is
			 amended by striking a cooperative described in section 927(a)(4)
			 and inserting an organization to which part I of subchapter T (relating
			 to tax treatment of cooperatives) applies which is engaged in the marketing of
			 agricultural or horticultural products.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the provisions of the Tax
			 Technical Corrections Act of 2007 to which they relate.
			9.Amendments
			 relating to Energy Tax Incentives Act of 2005
			(a)Amendment
			 relating to section 1341Subparagraph (B) of section 30D(h)(5) is
			 amended by inserting (determined without regard to subsection
			 (g)) before the period at the end.
			(b)Amendment
			 relating to section 1342Paragraph (1) of section 30C(e) is amended
			 to read as follows:
				
					(1)Reduction in
				basisFor purposes of this
				subtitle, the basis of any property for which a credit is allowable under
				subsection (a) shall be reduced by the amount of such credit so allowed
				(determined without regard to subsection
				(d)).
					.
			(c)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the provision of the Energy Tax Incentives Act of 2005 to which it
			 relates.
			10.Other clerical
			 corrections
			(a)Subparagraph (B)
			 of section 25A(i)(5) is amended by inserting 30, 30B, after
			 25D,
			(b)Paragraph (8) of
			 section 30B(h) is amended by striking vehicle)., except that and
			 inserting vehicle), except that.
			(c)Subparagraph (A)
			 of section 38(c)(2) is amended by striking credit credit and
			 inserting credit.
			(d)Section 46 is
			 amended by adding , and at the end of paragraph (4).
			(e)Clause (i) of
			 section 54A(d)(2)(A) is amended by striking 100 percent or more
			 and inserting 100 percent.
			(f)Paragraph (5) of
			 section 55(e) is amended by striking 38(c)(3)(B) and inserting
			 38(c)(5)(B).
			(g)Paragraph (2) of
			 section 125(h) is amended by striking means, any and inserting
			 means any.
			(h)Clause (i) of
			 section 163(h)(4)(E) is amended—
				(1)by striking
			 Veterans Administration and inserting Department of
			 Veterans Affairs, and
				(2)by striking
			 Rural Housing Administration and inserting Rural Housing
			 Service.
				(i)Subsection (i) of
			 section 904 is amended by inserting 25D, after
			 25B,.
			(j)Subsections
			 (e)(3)(B) and (f)(7)(B) of section 4943 are each amended by striking
			 January 1, 1970 and inserting January 1,
			 1971.
			(k)Subsection (b) of
			 section 6072 is amended by striking 6011(e)(2) and inserting
			 6011(c)(2).
			(l)Subparagraph (A)
			 of section 6211(b)(4) is amended by striking 53(e), and all that
			 follows through 6428, and inserting 53(e), 168(k)(4),
			 6428,.
			(m)Subsection (d) of
			 section 6104 is amended by redesignating the second paragraph (6) (relating to
			 disclosure of reports by Internal Revenue Service) and third paragraph (6)
			 (relating to application to nonexempt charitable trusts and nonexempt private
			 foundations) as paragraphs (7) and (8), respectively.
			(n)Section 9802 is amended by redesignating
			 the second subsection (f) (relating to genetic information of a fetus or
			 embryo) as subsection (g).
			
